By the Court.

Benning, J.,
delivering the opinion.
Was the court right in granting the new trial? We think so.
The evidence brought the case within the Act of 1838, “ to provide a mode of making gifts of slaves.” The act is in these words : “ That no gift of any slave or slaves, hereafter to be made, shall be good or available in law, or in equity, against the creditors of the donor, or subsequent purchasers from him, without actual notice, unless the same be made in writing, signed and sealed by the donor, attested by at least one subscribing witness, and should be proved or acknowledged, and be recorded within twelve calendar months from the execution thereof.” Cobb, Dig. 176, and see 25 Ga., 17.
*177Consequently, tbe jury should have sustained the deed; and they not doing so, the court was right in granting a new trial.
Judgment affirmed.